 AO 472 (Rev. 09/ 16) Order of Detention Pending Trial


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                         Eastern District of North Carolina


                     United States of America                              )
                                    V.                                     )
                LIAM MONTGOMERY COLLINS                                    )      Case No.    7:20-CR-167-M-1
                                                                           )
                               Defe ndant                                  )

                                          ORDER OF DETENTION PENDING TRIAL
                                                          Part I_- EligibiHty for Detention

       Upon the

                ~   otion of the Government attorney pursuant to 18 U.S.C. § ·j 142(f)(I), or
                 0 Motion of the Government or Court's own motion pursuant to 18 U .S.C. § 3142(£)(2),

'the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
 and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                              Part II- Findings of Fact and Law as to Presumptions under§ 3142(e)

   0 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
     presumption that no condition or combination of conditions will reasonably assure the safety of any other person
     and the community because the following conditions have been met:
          0 (1) the defendant is charged with one of the following crimes descri bed in 18 U.S.C.' § 3142(f)(l ):
               0 (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
              O(b) an offense for which the maxim um sentence is life imprisonment or death; or
              0 (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. §§ 80 1-904), the Controlled Substances Import and Export Act
                  (2 1 U.S.C. §§ 95 1-971), or Chapter 705 of Title 46, U.S.C. (46 U.S .C. §§ 70501-70508); or
              0 ( d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph ifa circumstance giving rise to Federal
                 jurisdiction had e_xisted, or a combination of such offenses; or
              0 (e) any felony that is not otherwise a crime of violence but involves : ,
                  (i) a minor victim; (ii) the possessio n of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                  (iii) any other dangerous weapon; or (iv) a fai lure to register under 18 U.S.C. § 2250; and
         0 (2) the defendant has previous ly been convicted of a Federal offense that is described in 18 U.S .C.
            § 3 I 42(f)( 1), or of a State or local offense that would have been such an offense if a circumstance giving rise
            to Federal jurisdiction had existed; and
             0 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
               committed while the defendant was on rel ease pending trial for a Federal, State, or local offense; and
           · 0 (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
               defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                      Page I of 3

                         Case 7:20-cr-00167-M Document 64 Filed 12/17/20 Page 1 of 3
AO 472 (Rev. 09/16) Order of Detention Pendi ng Trial

     0 B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm , other offenses) : There is a
       reb uttable presumption that no condition or combi nation of condi tions w ill reasonab ly assure the appearance of the
       defendant as required and the safety of the community because there is probable cause to believe that the defendant
       committed one or more of the fo llow ing offenses:
            0 (1) an offense for which a maximum term of impriso nment of 10 years or more is prescribed in the
               Controll ed Substances Act (2 1 U.S.C. §§ 80 1-904), the Contro ll ed Substances Import and Export Act (2 1
               U.S.C. §§ 951-971), or C hapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 7050 1-70508);
            0 (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
            0 (3) an offense li sted in 18 U.S.C. § 2332 b(g)(5)(B) fo r wh ich a maximum term of im pri sonment of IO years
               or more is prescribed;
            0 (4) an offense under Chapter 77 of Title 18, U.S.C. ( 18 U.S.C. §§ 1581- 15 97) for which a maximum term of
               imprisonment of 20 years or mo re is prescri bed; or
            0 (5) an offense involv ing a minor victim under 18 U.S .C. §§ 1201 , 1591, 224 1, 2242, 2244(a)(l), 2245,
               2251, 225 1A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
               2260,242 1,2422,2423,or2425.

     0 C. Conclusions Regarding Applicability of Any Presumption Established Above

             0 The defendant has not introduced suffi cient evidence to rebut the presumption above.

                OR

             0 The defendant has presented evidence suffic ient to rebut the presumption, but after cons ideri ng the
               presumption and the other factors di scussed below, detention is warranted.

                                   Part III - Ana lys is and Statement of th e Reasons for Detention

     After cons idering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
hearing, the Court conc ludes that the defendant must be detained pending trial because the Government has proven :


 ~         y clear and conv incing evidence that no cond ition or comb ination of conditions of release wi ll reasonably assure
         the safety of any other perso n and the community.

     ¥ Ry a preponderance of evi dence that no cond it ion or comb ination of cond itions of release will reasonably assure
     ~    e defendant's appearance as required.

In ad dition to any findings made on the record at the hearing, the reaso ns for detention include the following :

         0   Weight of evidence against the defendant is strong
         0   Subject to lengthy period of in carceration if conv icted
         0   Prior crim inal hi story
         0   Participation in crim inal activity whi le on probation, paro le, or supervis ion
         0   History of vio lence or use of weapons
         0   History of alcohol or substance ab use
         0   Lack of stabl e employment
         0   Lack of stabl e residence
         0   Lack of financially responsib le sureties
         0   Lack of significant com muni ty or fam il y ties to thi s di strict

                                                                                                                        Page 2 of 3

                        Case 7:20-cr-00167-M Document 64 Filed 12/17/20 Page 2 of 3
AO 472 (Rev. 09/16) Order of Detention Pending Trial

       0   Significant family or other ties outside the United States
       0   Lack of legal status in the United States
       0   Subject to removal or deportation after serving any period of incarceration
       0   Prior failure to appear in court as ordered
       0   Pri or attempt(s) to evade law enforcement
       0   Use ofalias(es) or false documents
       0   Background information unknown or unverified
       0   Prior violations of probat ion, parole, or superv ised rel ease

OTHER REASONS OR FURTHER EXPLANATION:




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General 's desi gnated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonabl e opportunity for private consultation with
defense counse l. On order of a court of the United States or on request of an attorney for the Government, the person in



:.: •cti;;it~~·::o
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in


                                                                         ~
                                                                              Un ited States Magis   Judge




                                                                                                                     Page 3 of 3

                       Case 7:20-cr-00167-M Document 64 Filed 12/17/20 Page 3 of 3
